 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    MELINDA JAMES,                                           Case No. 2:18-cv-01398-JAD-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      DAVID ANTHONY ALESSI, et al.,
10
                                          Defendant.
11

12          This matter is before the Court on the parties’ failure to file a proposed Stipulated
13   Discovery Plan and Scheduling Order. The Complaint (ECF No. 1) in this matter was filed on
14   July 27, 2018. Defendant filed its Motion to Dismiss (ECF No. 5) on August 31, 2018. Pursuant
15   to LR 26-1, the parties were required to meet and/or confer as required by Fed. R. Civ. P. 26(f)
16   within 30 days after the first defendant answered or otherwise appeared, and 14 days thereafter to
17   file a mandatory stipulated discovery plan and scheduling order. To date, the parties have not
18   complied. Accordingly,
19          IT IS HEREBY ORDERED that the parties shall file a stipulated Discovery Plan and
20   Scheduling Order no later than November 5, 2018 in compliance with the provisions of LR 26-1
21   of the Rules of Practice of the United States District Court for the District of Nevada.
22          Dated this 26th day of October, 2018.
23

24
                                                              GEORGE FOLEY, JR.
25                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
